In re Odom, R.E.; Gray, J.G., Estate of; Odom, B.M., Estate of; Palvest Inc.; Lyons, Theo A., Succ. of; Benckenstein, C. Ellis; Exploration Co. of La. Inc.; Bel Estate; Benckenstein Estate; applying for supervisory and/or remedial writs; Parish of Calcasieu, 14th Judicial District Court, Div. “B” No. 87-5282; to the Court of Appeal, Third Circuit, No. CW87-1238.
Denied.
WATSON, J., would grant, being of the opinion that the action of the police jury causing serious injury to plaintiffs is surely subject to judicial examination and possible reversal if found arbitrary and capricious.